United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2237
                                    ___________

Rita Graham,                           *
                                       *
                   Appellant,          *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Missouri.
                    *
Anthony J. Principi, Secretary of      *
Veterans Affairs; Veterans             *      [UNPUBLISHED]
Administration,                        *
                                       *
                   Appellees.          *
                                  ___________

                              Submitted: May 4, 2001

                                   Filed: May 10, 2001
                                    ___________

Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and FAGG,
      Circuit Judges.
                         ___________

PER CURIAM.

       Rita Graham appeals the district court's adverse grant of judgment as a matter
of law in Graham's employment discrimination lawsuit. Having reviewed the parties'
briefs, the pretrial record, and a transcript of the district court's ruling--the only


      *
        Anthony J. Principi has been appointed to serve as Secretary of Veterans Affairs
and is substituted as appellee under Federal Rule of Appellate Procedure 43(c)(2).
transcript furnished on appeal--we find no grounds for reversal of the challenged ruling
on Graham's claims of race discrimination and retaliation. See Fed. R. App. P. 10(b)(2)
(appellant has duty to order transcript); Schmid v. United Bhd. of Carpenters and
Joiners, 827 F.2d 384, 386 (8th Cir. 1987) (per curiam) (appellant's failure to provide
complete transcript makes it impossible to review evidence presented at trial), cert.
denied, 484 U.S. 1071 (1988). We thus affirm the judgment of the district court. See
8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-